DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on April 06, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3, 11, and 13 have been amended; and claims 2, 4, and 14 are canceled. Accordingly, claims 1, 3, 5-13, and 15-20 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed January 06, 2022, are hereby withdrawn: 
35 USC 112(b) Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9-13, and 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler US 20070119075.
Regarding Independent Claim 1, Schindler discloses a sole structure (Figs. 26-27, #30’/31’/33’) for an article of footwear (Figs. 26-27), the sole structure comprising: a midsole (Figs. 26-27, #31’) having a plurality of projections (Schindler Annotated Fig. 27), at least one of the plurality of projections forming a first portion of a peripheral side wall of the sole structure (Fig. 27 shows the first portion of the peripheral sidewall of midsole #31’ made of projections #43d”-g” [see Fig. 29]); and a fluid-filled chamber (Figs. 28-34, #40”; ¶0129) having a central portion (Schindler Annotated Fig. 30), a plurality of lobes extending outward from the central portion (Figs. 26-34, #42a”-g”) and between respective projections of the plurality of projections (Fig. 27) to form a second portion of the peripheral side wall of the sole structure (Fig. 26 shows the second portion of the peripheral sidewall of midsole #31’ made of projections #43a”-c” [see Fig. 28]), a plurality of tunnels fluidly coupling respective lobes of the plurality of lobes to the central portion (¶0105; Fig. 13B-13D show tunnels inside the area surrounded by wall 47’), and a plurality of channels (Schindler Annotated Fig. 30) defined by adjacent lobes of the plurality of lobes and adjacent tunnels of the plurality of tunnels (Schindler Annotated Fig. 30), at least one channel of the plurality of channels having a different shape than an adjacent channel of the plurality of channels (Schindler Annotated Fig. 30), the fluid-filled chamber being asymmetric (Schindler Annotated Fig. 30) about a central, longitudinal axis (Schindler Annotated Fig. 30) of the fluid-filled chamber (Schindler Annotated Fig. 30), the central, longitudinal axis extending along a length of the sole structure from an anterior end (Schindler Annotated Fig. 30) to a posterior end (Schindler Annotated Fig. 30).
Regarding Claim 3, Schindler discloses the sole structure of Claim 1, wherein the fluid-filled chamber is asymmetric about a central axis (Schindler Annotated Fig. 30) extending between a medial side of the fluid-filled chamber (Schindler Annotated Fig. 30) and a lateral side of the fluid-filled chamber (Schindler Annotated Fig. 30) and substantially perpendicular to the longitudinal axis (Schindler Annotated Fig. 30 shows the fluid-filled chamber is substantially perpendicular to the central, longitudinal axis).
Regarding Claim 5, Schindler discloses the sole structure of Claim 1, wherein the plurality of lobes includes a first lobe (Fig. 30, #42e”), a second lobe (Fig. 30, #42f”), a third lobe (Fig. 30, #42a”), and a fourth lobe (Fig. 30, #42b”), at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe including the same shape (Fig. 30, #42e” and 42f”).
Regarding Claim 6, Schindler discloses the sole structure of Claim 5, wherein the other two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 30, #42a” and 42b”) (i) include a different shape than the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 30) and (ii) have the same shape as one another (Fig. 30, #43a” and 43b” have the same shape as each other).
Regarding Claim 7, Schindler discloses the sole structure of Claim 5, wherein the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe are disposed on opposite sides of the fluid-filled chamber (Fig. 30, #42e” and 42f” are on different sides than #42a” and #42b”).
Regarding Claim 9, Schindler discloses the sole structure of Claim 1, wherein each tunnel of the plurality of tunnels includes approximately the same size and shape (Fig. 30 shows the tunnels are approximately—not exactly— the same size and shape).
Regarding Claim 10, Schindler discloses an article of footwear incorporating the sole structure of Claim 1 (as can be seen in Figs. 26-27).
Regarding Independent Claim 11, Schindler discloses a sole structure (Figs. 26-27, #30’/31’/33’) for an article of footwear (Figs. 26-27), the sole structure comprising: a midsole (Figs. 26-27, #31’) having a plurality of projections (Schindler Annotated Fig. 27), at least one of the plurality of projections forming a first portion of a peripheral side wall of the sole structure (Fig. 27 shows the first portion of the peripheral sidewall of midsole #31’ made of projections #43d”-g” [see Fig. 29]); and a fluid-filled chamber (Figs. 28-34, #40”; ¶0129) having a central portion (Schindler Annotated Fig. 30), a plurality of lobes extending outward from the central portion (Figs. 26-34, #42a”-g”) and between respective projections of the plurality of projections (Fig. 27) to form a second portion of the peripheral side wall of the sole structure (Fig. 26 shows the second portion of the peripheral sidewall of midsole #31’ made of projections #43a”-c” [see Fig. 28]), a plurality of tunnels fluidly coupling respective lobes of the plurality of lobes to the central portion (¶0105; Fig. 13B-13D show tunnels inside the area surrounded by wall 47’), and a plurality of channels (Schindler Annotated Fig. 30) defined by adjacent lobes of the plurality of lobes and adjacent tunnels of the plurality of tunnels (Schindler Annotated Fig. 30), the fluid-filled chamber being asymmetric (Schindler Annotated Fig. 30) about a central, longitudinal axis (Schindler Annotated Fig. 30) of the fluid-filled chamber (Schindler Annotated Fig. 30), the central, longitudinal axis extending along a length of the sole structure from an anterior end (Schindler Annotated Fig. 30) to a posterior end (Schindler Annotated Fig. 30).
Regarding Claim 12, Schindler discloses the sole structure of Claim 11, wherein at least one channel of the plurality of channels has a different shape than an adjacent channel of the plurality of channels (Fig. 30).
Regarding Claim 13, Schindler discloses the sole structure of Claim 12, wherein the fluid-filled chamber is asymmetric about a central axis (Schindler Annotated Fig. 30) extending between a medial side of the fluid-filled chamber (Schindler Annotated Fig. 30) and a lateral side of the fluid-filled chamber (Schindler Annotated Fig. 30) and substantially perpendicular to the longitudinal axis (Schindler Annotated Fig. 30 shows the fluid-filled chamber is substantially perpendicular to the central, longitudinal axis).
Regarding Claim 15, Schindler discloses the sole structure of Claim 11, wherein the plurality of lobes includes a first lobe (Fig. 30, #42e”), a second lobe (Fig. 30, #42f”), a third lobe (Fig. 30, #42a”), and a fourth lobe (Fig. 30, #42b”), at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe including the same shape (Fig. 30, #42e” and 42f”).
Regarding Claim 16, Schindler discloses the sole structure of Claim 15, wherein the other two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 30, #42a” and 42b”) (i) include a different shape than the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe (Fig. 30) and (ii) have the same shape as one another (Fig. 30, #43a” and 43b” have the same shape as each other).
Regarding Claim 17, Schindler discloses the sole structure of Claim 15, wherein the at least two of the first lobe, the second lobe, the third lobe, and the fourth lobe are disposed on opposite sides of the fluid-filled chamber (Fig. 30, #42e” and 42f” are on different sides than #42a” and #42b”).
Regarding Claim 19, Schindler discloses the sole structure of Claim 11, wherein each tunnel of the plurality of tunnels includes approximately the same size and shape (Fig. 30 shows the tunnels are approximately—not exactly— the same size and shape).
Regarding Claim 20, Schindler discloses an article of footwear incorporating the sole structure of Claim 11 (as can be seen in Figs. 26-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler as applied to claims 1, 5, 11, and 15 above, further in view of Lyden US 5425184.
Regarding Claim 8, Schindler discloses the sole structure of Claim 5, wherein the sole structure has the first lobe (Fig. 30, #42e”), the second lobe (Fig. 30, #42f”), the third lobe (Fig. 30, #42a”), and the fourth lobe (Fig. 30, #42b”), but does not expressly disclose that the first lobe, the second lobe, the third lobe, and the fourth lobe extend around a heel region of the sole structure.
Lyden discloses the sole structure (Fig. 19) with a fluid-filled heel chamber (Abstract; Fig. 19, #94) that is located in a heel of the shoe (Fig. 19) that has four lobes (Fig. 19, #96/98/100/102) that extend around a heel region (Figs. 16-17 show the peripheral sides of the lobes around the heel of the shoe) of the sole structure (Figs. 16-19
Both Schindler and Lyden teach analogous inventions in the art of fluid-filled chambers for shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Schindler with the teachings of Lyden such that the shoe structure would have a four lobed fluid-filled chamber that is asymmetrical along a longitudinal axis so that the shoe could, “compress resiliently under an applied load, thereby attenuating forces and absorbing energy associated with walking or running” in people who have feet that supinate, thereby providing more cushioning ability on the lateral side of the heel versus the medial side (Lyden, Col. 1, l. 65 – Col. 2, l. 24).
Regarding Claim 18, Schindler discloses the sole structure of Claim 15, wherein the sole structure has the first lobe (Fig. 30, #42e”), the second lobe (Fig. 30, #42f”), the third lobe (Fig. 30, #42a”), and the fourth lobe (Fig. 30, #42b”), but does not expressly disclose that the first lobe, the second lobe, the third lobe, and the fourth lobe extend around a heel region of the sole structure.
Lyden discloses the sole structure (Fig. 19) with a fluid-filled heel chamber (Abstract; Fig. 19, #94) that is located in a heel of the shoe (Fig. 19) that has four lobes (Fig. 19, #96/98/100/102) that extend around a heel region (Figs. 16-17 show the peripheral sides of the lobes around the heel of the shoe) of the sole structure (Figs. 16-19
Both Schindler and Lyden teach analogous inventions in the art of fluid-filled chambers for shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Schindler with the teachings of Lyden such that the shoe structure would have a four lobed fluid-filled chamber that is asymmetrical along a longitudinal axis so that the shoe could, “compress resiliently under an applied load, thereby attenuating forces and absorbing energy associated with walking or running” in people who have feet that supinate, thereby providing more cushioning ability on the lateral side of the heel versus the medial side (Lyden, Col. 1, l. 65 – Col. 2, l. 24).


    PNG
    media_image1.png
    493
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    1042
    media_image2.png
    Greyscale

(Figure rotated to facilitate improved viewing of details)
Response to Arguments
Applicant’s arguments, filed April 06, 2022, with respect to the 35 USC 102 of Claims 1-20 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Healy US 6568102 teaches a shoe with a chambered heel
Lyden US 5625964 teaches a show with rearfoot strike zone
Schaffer US 20120233885 teaches a shoe with multiple chambers
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                             
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732